Case: 2:19-cv-05282-SDM-CMV Doc #: 28 Filed: 07/02/20 Page: 1 of 2 PAGEID #: 289




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


JANNINY DASILVA,

                Plaintiff,
                                                         Civil Action 2:19-cv-5282
                                                         Judge Sarah D. Morrison
       v.                                                Magistrate Judge Chelsey M. Vascura


CITY OF COLUMBUS OH, et al.,

                Defendants.


                             REPORT AND RECOMMENDATION

       On May 15, 2020, the Court ordered Plaintiff to show cause why the Court should not

dismiss this action without prejudice against, inter alia, Defendant Rhiannon Stewart (“Stewart”)

for failure to effect service and why the Court should allow an extension of time to effect service.

(ECF No. 17.)    For good cause shown, the Court granted Plaintiff’s oral motion for an

extension of time to effect service and ordered Plaintiff to effect service over Stewart by June 29,

2020. (ECF No. 20.) To date, Plaintiff has not made proof of service to the Court as required

by Federal Rule of Civil Procedure 4(l).

       Plaintiff was previously cautioned that failure to perfect service over Stewart would result

in this action being dismissed without prejudice pursuant to Federal Rule of Civil Procedure

4(m). (ECF No. 17.) Further, Plaintiff was ordered to effect service over Defendant by June

29, 2020 (ECF No. 20), but has yet to submit proof of service to the Court. It is therefore

RECOMMENDED that all claims against Stewart be DISMISSED WITHOUT PREJUDICE

pursuant to Rule 4(m) for failure to timely effect service.
Case: 2:19-cv-05282-SDM-CMV Doc #: 28 Filed: 07/02/20 Page: 2 of 2 PAGEID #: 290




                               PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those

specific proposed findings or recommendations to which objection is made, together with

supporting authority for the objection(s). A Judge of this Court shall make a de novo

determination of those portions of the Report or specified proposed findings or recommendations

to which objection is made.    Upon proper objections, a Judge of this Court may accept, reject,

or modify, in whole or in part, the findings or recommendations made herein, may receive

further evidence or may recommit this matter to the Magistrate Judge with instructions. 28

U.S.C. § 636(b)(1).

The parties are specifically advised that failure to object to the Report and Recommendation will

result in a waiver of the right to have the District Judge review the Report and Recommendation

de novo, and also operates as a waiver of the right to appeal the decision of the District Court

adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140 (1985); United

States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                        /s/ Chelsey M. Vascura
                                                       CHELSEY M. VASCURA
                                                       UNITED STATES MAGISTRATE JUDGE
